Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-12, 15, 17-24, and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to mathematical calculations, determining a value, calculating another value based on attributes and deriving values based on other values without significantly more. The claim(s) recite(s) essentially recite mathematical calculations based on at least abstract mental observations. This judicial exception is not integrated into a practical application because the values are merely used for further derivations. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the calculations and derivations do not appear to be integrating into adjusting a physical structure.
 	For example, using the Guidance Flowchart steps, Step 2A “is the claim directed toward an abstract idea”, the answer is yes, where the abstract idea is a formula or process for calculating  and deriving values.  Regarding Step 2B “does the claim require additional elements that amount to significantly more?”, the answer is no, as the generic system and units configured for executing steps of calculating variables are not significantly more than the calculating itself.  
Mathematical calculations:
 	A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.
Examples of mathematical calculations recited in a claim include:
i. performing a resampled statistical analysis to generate a resampled distribution, SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018), modifying SAP America, Inc. v. Investpic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018);
ii. calculating a number representing an alarm limit value using the mathematical formula ‘‘B1=B0 (1.0–F) + PVL(F)’’, Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978);
iii. using a formula to convert geospatial coordinates into natural numbers, Burnett v. Panasonic Corp., 741 Fed. Appx. 777, 780 (Fed. Cir. 2018) (non-precedential);
iv. managing a stable value protected life insurance policy via performing calculations, Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012);
v. using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 482, 203 USPQ 812, 813 (CCPA 1979); and
vi. calculating the difference between local and average data values, In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982).



It is also noted that the dependent claims do not add a feature which may be considered as “significantly more” as these claims also recite further “calculations”, which still render these claims as abstract ideas without any practical limits.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646